 



Exhibit 10.01
May 3, 2006
Mr. Paul Chaney
13 McGregor Avenue
Mt. Arlington, NJ 07856
Re: Employment Agreement
Dear Paul:
     This letter is to confirm our understanding with respect to (i) your
employment by OSI Pharmaceuticals, Inc. (the “Company”), (ii) your agreement not
to solicit employees or customers of the Company, or any present or future
parent, subsidiary or affiliate of the Company (each, a “Company Affiliate” and
collectively, together with the Company, the “Company”, (iii) your agreement to
protect and preserve information and property which is confidential and
proprietary to the Company, and (iv) your agreement with respect to the
ownership of inventions, ideas, copyrights and patents which may be used in the
business of the Company (the terms and conditions agreed to in this letter are
hereinafter referred to as the “Agreement”). In consideration of the mutual
promises and covenants contained in this Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby mutually
acknowledged, we have agreed as follows:
1. Employment.
     (a) Subject to the terms and conditions of this Agreement, the Company will
employ you, and you will be employed by the Company and/or any Company Affiliate
designated by the Company, initially as Executive Vice President of the Company
and President of (OSI) Eyetech, Inc., reporting to the Chief Executive Officer
(the “CEO”) of the Company. You will have the responsibilities, duties and
authority customarily performed, undertaken and exercised by a person in a
similar executive capacity. You will also perform such other and/or different
services for the Company as may be assigned to you from time to time by the CEO.
The principal location at which you will perform such services will be the
Company’s Times Square facility located in New York, NY or such other facility
mutually agreed upon by you and the CEO, although you will

 



--------------------------------------------------------------------------------



 



be available to perform services at any other Company facility and to travel as
the needs of business may require.
     (b) Devotion to Duties. While you are employed hereunder, you will, to the
best of your ability, perform faithfully and diligently all duties assigned to
you pursuant to this Agreement and will devote your full business time and
energies to the business and affairs of the Company. While you are employed
hereunder, you will not undertake any other employment from any person or entity
without the prior written consent of the Company.
2. Term. Except for earlier termination as provided for in Section 4 hereof,
your employment under the terms of this Agreement (the “Employment Term”) shall
be for an initial term commencing on May 1, 2006 (the “Effective Date”) and
ending on the third anniversary of the Effective Date (the “Initial Term”).
Unless written notice is given of an intent not to extend the Initial Term or
any extension thereof by you or the Company at least 90 days prior to an
anniversary of the Effective Date, the Employment Term shall be deemed, as of
such 90th day, to have been extended and continue until the end of the
successive 12-month period unless otherwise terminated as provided for in
Section 4 hereof. In the event the Company elects not to renew the Employment
Term, you shall be entitled to the payments and benefits set forth in
Section 6(c).
3. Compensation.
     (a) Base Salary. While you are employed hereunder, the Company will pay you
a base salary at the annual rate of $365,000 (the “Base Salary”). Your Base
Salary will be reviewed on an annual basis each December (or such other time as
determined by the CEO and/or the Compensation Committee of the Board of
Directors of the Company (the “Board”)). The Base Salary will be payable in
equal installments in accordance with the Company’s payroll practices as in
effect from time to time. The Company will deduct from each such installment all
amounts required to be deducted or withheld under applicable law or under any
employee benefit plan in which you participate.
     (b) Bonus. In addition to the Base Salary, for each fiscal year of the
Company ending during the Term of the Agreement, beginning with the 2005 fiscal
year, you will be eligible to receive a bonus based upon the target set for your
grade level at such time, determined and payable in accordance with the
Company’s practices applicable to bonuses paid to its executives. The Company’s
bonus system is a discretionary annual performance-based incentive bonus system,
approved by the Company’s Board, and is based upon a combination of personal and
corporate performance contributing to your maximum target. Bonuses are
determined in December of each year. Your grade level as of the date hereof is
13.
     (c) Equity Compensation.
     (i) Vesting. All stock options, restricted stock and other equity-based
compensation heretofore granted to you or granted to you during the Employment
Term under the OSI Pharmaceuticals, Inc. Amended and Restated

2



--------------------------------------------------------------------------------



 



Stock Incentive Plan or any successor plan or the Stock Incentive Plan for
Pre-Merger Employees of Eyetech Pharmaceuticals, Inc. shall vest and be fully
exercisable upon a Change of Control (as hereinafter defined).
     (ii) Future Grants. On each date that an annual grant of equity
compensation is made by the Company to its executive management group, so long
as you then remain in the employ of the Company, the Company will make a grant
of equity compensation to you (an “Annual Equity Grant”) to be determined by the
Compensation Committee of the Board based upon your grade level and performance.
The terms and conditions of the Annual Equity Grant will be as set forth in the
Agreement accompanying such Annual Equity Grant.
     (d) Vacation. You will be entitled to 22 paid vacation days in each
calendar year, and paid holidays plus personal days in accordance with the
Company’s policies for its senior executives as in effect from time to time.
     (e) Fringe Benefits. In addition to the equity compensation provided for
herein, you will be entitled to participate in employee benefit plans which the
Company provides or may establish for the benefit of its senior executives
generally (for example, term life, disability, medical, dental and other
insurance, retirement, pension, profit-sharing and similar plans) (collectively,
the “Fringe Benefits”). Your eligibility to participate in the Fringe Benefits
and receive benefits thereunder will be subject to the plan documents governing
such Fringe Benefits. Nothing contained herein will require the Company to
establish or maintain any Fringe Benefits.
     (f) Retention Bonus. In connection with the Company’s acquisition of
Eyetech Pharmaceuticals, Inc. in November 2005, you are entitled to a retention
bonus of $75,000 if you remain employed by the Company on February 14, 2007.
     (g) Reimbursement of Expenses. Upon presentation of documentation of such
expenses reasonably satisfactory to the Company, the Company will reimburse you
for all ordinary and reasonable out-of-pocket business expenses that are
reasonably incurred by you in furtherance of the Company’s business in
accordance with the Company’s policies with respect thereto as in effect from
time to time.
4. Termination. The Employment Term shall end upon the earliest of the following
to occur:
     (a) Your death.
     (b) Upon written notice to you of termination as a result of your Permanent
Disability. “Permanent Disability” means your inability, by reason of any
physical or mental impairment, to substantially perform your duties and
responsibilities hereunder for two or more periods of 90 days each in any
360-day period, as determined by a qualified physician with no history of prior
dealings with you or the Company, as reasonably agreed upon by you (or, if you
are unable to make such selection, by an adult member of your immediate family)
and the Company. Such physician’s written

3



--------------------------------------------------------------------------------



 



determination of your Permanent Disability shall, upon delivery to the Company,
be final and conclusive for purposes of this Agreement.
     (c) Your termination by the Company for “cause” as evidenced by, and
effective upon, delivery by the Company to you of a Notice of Termination (as
defined in Section 5 below). “Cause” shall mean, for purposes of this Agreement,
(i) an act of fraud or embezzlement against the Company or an unauthorized
disclosure of Confidential Information (as defined in Section 8(a)(iv) hereof)
of the Company, in each case which is willful and results in material damage to
the Company, (ii) any criminal violation of the Securities Act of 1933 or the
Securities Exchange Act of 1934, (iii) your conviction (or a plea of nolo
contendere) of any felony, (iv) your gross neglect of your duties or your
willful and continuing refusal to perform your duties, provided you have been
given written notice of such neglect or refusal and within 30 days have failed
to cure such neglect and refusal, or (v) your material willful misconduct with
respect to the business or affairs of the Company.
     (d) Your termination of your employment for “good reason” by delivering to
the Company a Notice of Termination (as defined in Section 5 below) not less
than 30 days prior to the effective date of such termination. For purposes of
this Agreement, “good reason” shall mean the occurrence of any of the events
hereinafter set forth which are not cured by the Company within 30 days after
the Company has received written notice from you specifying the particular
events or conditions which constitute “good reason”:
     (i) a material reduction in your duties, title, responsibilities,
authority, status, or reporting responsibilities unless you have previously
consented in writing to such reduction (which consent may be given or withheld
in your sole discretion);
     (ii) a material reduction in your Base Salary or the range of your target
bonus;
     (iii) the Company’s requiring you to be based more than 35 miles from the
Company’s facility in Manhattan, New York or to any location for which the
average commute from your residence exceeds 45 minutes; or
     (iv) change of control (as defined in Section 7 hereof).
     (e) Termination of your employment by the Company “without cause” by
delivery by the Company to you of a Notice of Termination (as defined in
Section 5 below) not less than 30 days prior to the effective date of such
termination. Your termination by the Company shall be considered to be “without
cause” if you are terminated or dismissed by the Company for reasons other than
death, Permanent Disability or for “cause”.

4



--------------------------------------------------------------------------------



 



     (f) Your termination of your employment “without good reason” by delivery
by you to the Company of a Notice of Termination (as defined in Section 5
below). Your termination of your employment shall be considered to be “without
good reason” unless you resign for “good reason” (as defined in Section 4(d)).
5. Notice of Termination. Any termination by the Company or by you shall be
communicated by a written “Notice of Termination” to the other party hereto. A
“Notice of Termination” shall mean a notice which indicates a termination date
and the specific termination provision in this Agreement relied upon and which
sets forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination under the provision so indicated.
6. Payments Upon Termination.
     (a) Upon termination of your employment for any reason you will become
entitled to (i) any accrued and unpaid Base Salary up to the date of
termination, and (ii) any accrued and unpaid vacation pay up to the date of
termination ((i) and (ii) being collectively referred to as the “Accrued
Compensation”).
     (b) Upon termination of your employment due to death or Permanent
Disability, in addition to Accrued Compensation, you (or your estate, as the
case may be) will become entitled to an amount equal to the bonus that you would
have been entitled to receive for the fiscal year in which your termination
occurs had you continued to be employed until the end of such fiscal year,
multiplied by a fraction (i) the numerator of which is the number of days in
such fiscal year through the termination date and (ii) the denominator or which
is 365 (a “Pro-rata Bonus”).
     (c) Upon a termination of your employment by the Company “without cause” or
by you “for good reason” or upon a “Change of Control” (as defined in Section 7
hereof), in addition to Accrued Compensation, you will become entitled to
(i) your Base Salary for 12 months following the date of termination, (ii) your
Pro-rata Bonus, and (iii) payment for continued coverage for 12 months following
termination under any health and dental program in which you were eligible to
participate as of the time of termination of your employment.
     (d) If, at the time of your termination, (i) the Company’s stock is
publicly traded on an established securities market or otherwise and (ii) you
are a key employee as defined in Section 416(i) of the Internal Revenue Code
(the “Tax Code”) without regard to paragraph (5) thereof, the distribution of
any payment under this Agreement that constitutes nonqualified deferred
compensation under Section 409A of the Tax Code and any regulations thereunder
shall not be made before the date which is six months after the date of your
separation from service (or, if earlier, the date of your death).
     (e) The Company intends to comply with Section 409A of the Tax Code, or an
exemption to Section 409A of the Tax Code, with regard to any severance payments
hereunder that constitutes nonqualified deferred compensation within the meaning
of

5



--------------------------------------------------------------------------------



 



Section 409A of the Tax Code. To the extent that the Company determines that as
a result of any provision of this Agreement you would be subject to the
additional 20% tax imposed on certain nonqualified deferred compensation plans
pursuant to Section 409A of the Tax Code and any regulations thereunder, such
provision shall be deemed amended to the minimum extent necessary to avoid
application of such additional tax. The nature of any such amendment shall be
determined by the Company or the Compensation Committee of the Board.
     (f) You shall not be required to mitigate the amount of any payment
provided for under this Section 6 by seeking other employment or otherwise and
no payment shall be offset or reduced by the amount of any compensation or
benefits provided to you in any subsequent employment. The Company’s obligation
to make the payments provided for in this Section 6 and otherwise perform its
obligations hereunder shall not be affected by any circumstances, including,
without limitation, set-off, counterclaim, recoupment, defense or other claim,
right or action which the Company may have against you or others.
7. Change of Control. For purposes of this Agreement, a “Change of Control”
shall mean the approval by stockholders of the Company of (a) a merger or
consolidation involving the Company if the stockholders of the Company,
immediately before such merger or consolidation, do not, as a result of such
merger or consolidation, directly or indirectly, continue to hold a majority of
the voting power in the resulting entity, or (b) an agreement for the sale or
other disposition of all or substantially all of the assets of the Company.
8. Prohibited Activities.
     (a) Certain Acknowledgements and Agreements.
     (i) We have discussed, and you recognize and acknowledge the competitive
and proprietary aspects of the business of the Company.
     (ii) You acknowledge that your employment by the Company creates a
relationship of confidence and trust between the Company and you with respect to
certain information relating to the business and affairs of the Company or
applicable to the business of any client, customer, consultant, partner,
external collaborator or service provider of the Company, which may be made
known to you by the Company or by any client, customer, consultant, partner,
external collaborator or service provider of the Company, or learned by you
during the period of your affiliation with the Company.
     (iii) You further acknowledge that, while you are employed hereunder, the
Company will furnish, disclose or make available to you Confidential Information
(as defined in Section 8 (a) (iv) below) related to the business of the Company
(whether or not the information has commercial value to the

6



--------------------------------------------------------------------------------



 



Company’s business). You also acknowledge that such Confidential Information has
been developed and will be developed by the Company through the expenditure by
the Company of substantial time, effort and money and that all such Confidential
Information could be used by you to compete with the Company. You also
acknowledge that if you become employed or affiliated with any competitor of the
Company, it is possible that you would disclose Confidential Information to such
competitor and would use Confidential Information, knowingly or unknowingly, on
behalf of such competitor.
     (iv) For purposes of this Agreement, “Confidential Information” means
confidential and proprietary information of the Company, whether in written,
oral, electronic or other form, including, without limitation, systems,
processes, formulae, data, functional specifications, computer software,
programs and displays, know-how, improvements, discoveries, inventions,
developments, designs, techniques, marketing plans, strategies, forecasts, new
and proposed products and technologies, unpublished financial statements and
financial information, business plans, budgets, projections, licenses, prices,
costs, training methods and materials, sales prospects, and customer, supplier,
manufacturer, collaborator, partner, and client lists and any and all
intellectual properties, including any scientific, technical or trade secrets of
the Company or of any third party provided to you or the Company under a
condition of confidentiality, provided that Confidential Information will not
include information that is in the public domain other than through any fault or
act by you.
     (b) Covenants. While you are employed hereunder and for a period of one
year following the termination of your employment hereunder for any reason or
for no reason, you will not, without the prior written consent of the Company:
     (i) Engage, directly or indirectly, for your benefit or the benefit of
others, in any activity or employment in the performance of which any
Confidential Information obtained during the course of your employment would, by
necessity, need to be disclosed by you in order to engage in any such activity
or employment. This covenant shall not be construed to limit in any way your
obligation not to use or disclose Confidential Information as set forth in
Section 9 below.
     (ii) Either individually or on behalf of or through any third party,
directly or indirectly, solicit, divert or appropriate or attempt to solicit,
divert or appropriate, any customers of the Company or any prospective customers
with respect to which the Company has developed or made a sales presentation (or
similar offering of services) for the purpose of directly competing with the
Company with respect to the Company’s “principal marketed products” (i.e., those
products which are in the first or second detail position) or its development
candidates which have material financial significance to the Company and which
are in Phase III programs; or

7



--------------------------------------------------------------------------------



 



     (iii) Either individually or on behalf of or through any third party,
directly or indirectly, (A) solicit, entice or persuade or attempt to solicit,
entice or persuade any employees of or consultants to the Company to leave the
service of the Company for any reason, or (B) employ, cause to be employed, or
solicit the employment of, any employees of or consultants to the Company while
any such person is providing services to the Company or within six months after
any such person has ceased providing services to the Company; or
     (iv) Either individually or on behalf of or through any third party,
directly or indirectly, interfere with, or attempt to interfere with, the
relations between the Company and any manufacturer or supplier to or customer of
the Company.
     (c) Reasonableness of Restrictions. You understand that the provisions set
forth in Section 8(b) are not meant to prevent you from earning a living or
fostering your career. They are intended, however, to prevent competitors of the
Company from gaining an unfair advantage from your knowledge of Confidential
Information. You understand that, by making any other employer aware of the
provisions set forth in this Section 8, that employer can take such action as to
avoid your breach of this Section 8.
     (d) Survival of Acknowledgements and Agreements. Your acknowledgements and
agreements set forth in this Section 8 will survive the termination of this
Agreement and the termination of your employment hereunder for any reason or for
no reason.
9. Protected Information. All Confidential Information shall be the sole
property of the Company and its assigns. You hereby assign to the Company any
right you may have or acquire in such Confidential Information. You will at all
times, both during the period while you are employed hereunder and after the
termination of this Agreement and the termination of your employment hereunder
for any reason or for no reason, maintain in confidence and will not, without
the prior written consent of the Company, use, except as required in the course
of performance of your duties for the Company or by court order, disclose or
give to others any Confidential Information. In the event you are questioned by
anyone not employed by the Company or by an employee of or a consultant to the
Company not authorized to receive Confidential Information, in regard to any
Confidential Information, or concerning any fact or circumstance relating
thereto, you will promptly notify the Company. Upon the termination of your
employment hereunder for any reason or for no reason, or if the Company
otherwise requests, you will return to the Company all tangible Confidential
Information and copies thereof (regardless how such Confidential Information or
copies are maintained). The terms of this Section 9 are in addition to, and not
in lieu of, any statutory or other contractual or legal obligation that you may
have relating to the protection of the Company’s Confidential Information. The
terms of this Section 9 will survive indefinitely any termination of this
Agreement and/or any termination of your employment hereunder for any reason or
for no reason.
10. Ownership of Ideas, Copyrights and Patents.

8



--------------------------------------------------------------------------------



 



     (a) Property of the Company. All ideas, discoveries, creations, manuscripts
and properties, innovations, improvements, know-how, inventions, designs,
developments, apparatus, techniques, methods, biological processes, cell lines,
laboratory notebooks and formulae (collectively, the “Inventions”) which may be
used in the current or planned business of the Company or which in any way
relates to such business, whether patentable, copyrightable or not, which you
may conceive, reduce to practice or develop while you are employed hereunder
(and, if based on or related to any Confidential Information, within two years
after termination of such employment for any reason or for no reason), alone or
in conjunction with another or others, whether during or out of regular business
hours, whether or not on the Company’s premises or with the use of its
equipment, and whether at the request or upon the suggestion of the Company or
otherwise, will be the sole and exclusive property of the Company, and that you
will not publish any of the Inventions without the prior written consent of the
Company. Without limiting the foregoing, you also acknowledge that all original
works of authorship which are made by you (solely or jointly with others) within
the scope of your employment or which relate to the business of the Company and
which are protectable by copyright are “works made for hire” pursuant to the
United States Copyright Act (17 U.S.C. Section 101). You will promptly disclose
to the Company all of the foregoing and you hereby assign to the Company all of
your right, title and interest in and to all of the foregoing. You further
represent that, to the best of your knowledge and belief, none of the Inventions
will violate or infringe upon any right, patent, copyright, trademark or right
of privacy, or constitute libel or slander against or violate any other rights
of any person, firm or corporation, and that you will use your best efforts to
prevent any such violation.
     (b) Cooperation. At any time during your employment hereunder or after the
termination of your employment hereunder for any reason or for no reason, you
will cooperate fully with the Company and its attorneys and agents in the
preparation and filing of all papers and other documents as may be required to
perfect the Company’s rights in and to any of such Inventions, including,
without limitation, joining in any proceeding to obtain letters patent,
copyrights, trademarks or other legal rights with respect to any such Inventions
in the United States and in any and all other countries, provided that the
Company will bear the expense of such proceedings, and that any patent or other
legal right so issued to you personally will be assigned by you to the Company
without charge by you.
     (c) Licensing and Use of Inventions. With respect to any Inventions, and
work of any similar nature (from any source), whenever created, which you have
not prepared or originated in the performance of your employment, but which you
provide to the Company or incorporate in any Company product or system, you
hereby grant to the Company a royalty-free, fully paid-up, non-exclusive,
perpetual and irrevocable license throughout the world to use, modify, create
derivative works from, disclose, publish, translate, reproduce, deliver,
perform, dispose of, and to authorize others so to do, all such Inventions. You
will not include in any Inventions you deliver to the Company or use on its
behalf, without the prior written approval of the Company, any material which is
or will be patented, copyrighted or trademarked by you or others unless you
provide

9



--------------------------------------------------------------------------------



 



the Company with the written permission of the holder of any patent, copyright
or trademark owner for the Company to use such material in a manner consistent
with then-current Company policy.
     (d) Prior Inventions. Listed on Exhibit 10(d) to this Agreement are any and
all Inventions in which you claim or intend to claim any right, title and
interest (collectively, “Prior Inventions”), including, without limitation,
patent, copyright and trademark interests, which to the best of your knowledge
will be or may be delivered to the Company in the course of your employment, or
incorporated into any Company product or system. You acknowledge that your
obligation to disclose such information is ongoing while you are employed
hereunder.
11. Records. Upon termination of your employment hereunder for any reason or for
no reason and at any other time requested by the Company, you will deliver to
the Company any property of the Company which may be in your possession,
including products, materials, memoranda, notes, records, reports, or other
documents or photocopies of the same.
12. Representations. You hereby represent and warrant to the Company that you
understand this Agreement, that you enter into this Agreement voluntarily and
that your employment under this Agreement will not conflict with any legal duty
owed by you to any other party, or with any agreement to which you are a party
or by which you are bound, including, without limitation, any non-competition or
non-solicitation provision contained in any such agreement.
13. General.
     (a) Notices. All notices, requests, consents and other communications
hereunder which are required to be provided, or which the sender elects to
provide, in writing, will be addressed to the receiving party’s address set
forth above or to such other address as a party may designate by notice
hereunder, and will be either (i) delivered by hand, (ii) sent by overnight
courier, or (iii) sent by registered or certified mail, return receipt
requested, postage prepaid. All notices, requests, consents and other
communications hereunder will be deemed to have been given either (i) if by
hand, at the time of the delivery thereof to the receiving party at the address
of such party set forth above, (ii) if sent by overnight courier, on the next
business day following the day such notice is delivered to the courier service,
or (iii) if sent by registered or certified mail, on the fifth business day
following the day such mailing is made.
     (b) Entire Agreement. This Agreement, and the other agreements specifically
referred to herein, embodies the entire agreement and understanding between the
parties hereto with respect to the subject matter hereof and supersedes all
prior oral or written agreements and understandings relating to the subject
matter hereof, including, without limitation, the letter agreement dated
August 21, 2005 between you and the Company. No statement, representation,
warranty, covenant or agreement of any kind not expressly set forth in this
Agreement will affect, or be used to interpret, change or restrict, the express
terms and provisions of this Agreement.

10



--------------------------------------------------------------------------------



 



     (c) Modifications and Amendments. The terms and provisions of this
Agreement may be modified or amended only by written agreement executed by the
parties hereto.
     (d) Waivers and Consents. The terms and provisions of this Agreement may be
waived, or consent for the departure therefrom granted, only by written document
executed by the party entitled to the benefits of such terms or provisions. No
such waiver or consent will be deemed to be or will constitute a waiver or
consent with respect to any other terms or provisions of this Agreement, whether
or not similar. Each such waiver or consent will be effective only in the
specific instance and for the purpose for which it was given, and will not
constitute a continuing waiver or consent.
     (e) Assignment. The Company may assign its rights and obligations hereunder
to any person or entity that succeeds to all or substantially all of the
Company’s business or that aspect of the Company’s business in which you are
principally involved or to any Company Affiliate; provided, that the Company
shall remain responsible for any payments and obligations to you to the extent
any assignee fails to fulfill such payments and obligations. You may not assign
your rights and obligations under this Agreement without the prior written
consent of the Company and any such attempted assignment by you without the
prior written consent of the Company will be void.
     (f) Benefit. All statements, representations, warranties, covenants and
agreements in this Agreement will be binding on the parties hereto and will
inure to the benefit of the respective successors and permitted assigns of each
party hereto. Nothing in this Agreement will be construed to create any rights
or obligations except between the Company and you, except for your obligations
to the Company as set forth herein, and no person or entity (except for a
Company Affiliate as set forth herein) will be regarded as a third-party
beneficiary of this Agreement.
     (g) Governing Law. This Agreement and the rights and obligations of the
parties hereunder will be construed in accordance with and governed by the laws
of the State of New York, without giving effect to the conflict of law
principles thereof.
     (h) Jurisdiction, Venue and Service of Process. Any legal action or
proceeding with respect to this Agreement that is not subject to arbitration
pursuant to Section 14 (i) below will be brought in the courts of Suffolk
County, New York. By execution and delivery of this Agreement, each of the
parties hereto accepts for itself and in respect of its property, generally and
unconditionally, the exclusive jurisdiction of the aforesaid courts.
     (i) Arbitration. Any controversy, dispute or claim arising out of or in
connection with this Agreement, other than a controversy, dispute or claim
arising under Section 8, 9 or 10 hereof, will be settled by final and binding
arbitration to be conducted in New York, New York pursuant to the national rules
for the resolution of employment disputes of the American Arbitration
Association then in effect. The decision or award in any such arbitration will
be final and binding upon the parties and judgment upon such decision or award
may be entered in any court of competent jurisdiction or application may be made
to any such court for judicial acceptance of such decision or award and an order
of

11



--------------------------------------------------------------------------------



 



enforcement. In the event that any procedural matter is not covered by the
aforesaid rules, the procedural law of New York will govern. Any disagreement as
to whether a particular dispute is arbitrable under this Agreement shall itself
be subject to arbitration in accordance with the procedures set forth herein.
The fees of the arbitrators shall be paid by the Company.
     (j) WAIVER OF JURY TRIAL. ANY ACTION, DEMAND, CLAIM OR COUNTERCLAIM ARISING
UNDER OR RELATING TO THIS AGREEMENT THAT IS NOT SUBJECT TO ARBITRATION PURSUANT
TO SECTION 14(i) ABOVE WILL BE RESOLVED BY A JUDGE ALONE AND EACH OF YOU AND THE
COMPANY WAIVE ANY RIGHT TO A JURY TRIAL THEREOF.
     (k) Severability. The parties intend this Agreement to be enforced as
written. However, (i) if any portion or provision of this Agreement is to any
extent declared illegal or unenforceable by a duly authorized court having
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, will not be affected thereby, and each
portion and provision of this Agreement will be valid and enforceable to the
fullest extent permitted by law and (ii) if any provision, or part thereof, is
held to be unenforceable because of the duration of such provision, the
geographic area covered thereby, or other aspect or scope of such provision, the
court making such determination will have the power to reduce the duration,
geographic area of such provision, or other aspect or scope of such provision,
and/or to delete specific words and phrases (“blue-penciling”), and in its
reduced or blue-penciled form, such provision will then be enforceable and will
be enforced.
     (l) Injunctive Relief. You hereby expressly acknowledge that any breach or
threatened breach of any of the terms and/or conditions set forth in Section 8,
9 or 10 of this Agreement will result in substantial, continuing and irreparable
injury to the Company. Therefore, in addition to any other remedy that may be
available to the Company, the Company will be entitled to injunctive or other
equitable relief by a court of appropriate jurisdiction in the event of any
breach or threatened breach of the terms of Section 8, 9 or 10 of this
Agreement. The period during which the covenants contained in Section 8 will
apply will be extended by any periods during which you are found by a court to
have been in violation of such covenants.
     (m) No Waiver of Rights, Powers and Remedies. No failure or delay by a
party hereto in exercising any right, power or remedy under this Agreement, and
no course of dealing between the parties hereto, will operate as a waiver of any
such right, power or remedy of the party. No single or partial exercise of any
right, power or remedy under this Agreement by a party hereto, nor any
abandonment or discontinuance of steps to enforce any such right, power or
remedy, will preclude such party from any other or further exercise thereof or
the exercise of any other right, power or remedy hereunder. The election of any
remedy by a party hereto will not constitute a waiver of the right of such party
to pursue other available remedies. No notice to or demand on a party not
expressly required under this Agreement will entitle the party receiving such
notice or demand to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the rights of the

12



--------------------------------------------------------------------------------



 



party giving such notice or demand to any other or further action in any
circumstances without such notice or demand.
     (n) Counterparts. This Agreement may be executed in two or more
counterparts, and by different parties hereto on separate counterparts, each of
which will be deemed an original, but all of which together will constitute one
and the same instrument.
     (o) Opportunity to Review. You hereby acknowledge that you have had
adequate opportunity to review these terms and conditions and to reflect upon
and consider the terms and conditions of this Agreement, and that you have had
the opportunity to consult with counsel of your own choosing regarding such
terms. You further acknowledge that you fully understand the terms of this
Agreement and have voluntarily executed this Agreement.
     (p) Survival of the Company’s Obligations. Notwithstanding the termination
of this agreement pursuant to Section 4, the Company’s obligation to make
payments and provide benefits to you as set forth in Section 3 (f) (iv) and
Section 6 will remain in effect.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

13



--------------------------------------------------------------------------------



 



     If the foregoing accurately sets forth our agreement, please so indicate by
signing and returning to us the enclosed copy of this Agreement.

              Very truly yours,
 
            OSI Pharmaceuticals, Inc.
 
            By: /s/ Colin Goddard
 
          Name:  Colin Goddard, Ph.D     Title: Chief Executive Officer

         
Accepted and Approved:
       
 
       
/s/ Paul Chaney
  May 3, 2006    
 
       
Paul Chaney
  Date    

14



--------------------------------------------------------------------------------



 



EXHIBIT 10(d)
PRIOR INVENTIONS
N/A

15